DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 09/09/2021 in which claims 1,4,6-7,12-13,17, and 19 are currently amended while claims 2-3 have been canceled. By this amendment, claims 1,4-20 are still pending in the application.
Allowable Subject Matter
Claims 1,4-20 (renumbered 1-18) are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach, A battery service and optimization device that desulfates a lead-acid battery by creating and applying repetitive high current, variable- low frequency, symmetrical or asymmetrical pulse width modulated signals to a subject battery, comprising among other patentable features, “…wherein said device creates the pulse width modulated signal energy by first removing lower than nominal energy potential from the battery using a primary conductive means between the battery and the device, and the device internally amplifies the battery's lower than nominal energy potential, to creating a higher than battery nominal energy capacity by using a "Ramp Up" feature within the device to incrementally increase a stored energy to a prescribed energy level that does not cause excessive overcharging of a storage means, using a computer hardware and software-controlled power amplification and storage management process so a flow of energy from the battery to the device using a primary conductive means ceases”.
Claims 4-20 depend either directly or indirectly from claim 1 and therefore are also allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        September 27, 2021